Citation Nr: 1437415	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  08-05 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for human immunodeficiency virus (HIV).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to an effective date earlier than June 30, 2005, for the award of service connection for a chronic skin disorder, to include chronic furunculosis, tinea glutealis, tinea cruris and other diagnosed tinea.

4.  Entitlement to initial disability ratings in excess of 0 percent prior to March 9, 2012, and in excess of 10 percent as of March 9, 2012, for a chronic skin disorder, to include chronic furunculosis, tinea glutealis, tinea cruris and other diagnosed tinea.

5.  Entitlement to an initial compensable disability rating for squamous cell carcinoma, status post excision.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to March 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied service connection for bilateral hearing loss.  In December 2008 and October 2009 rating decisions, the RO denied service connection for HIV.  In an April 2012 rating decision, the RO granted service connection for a chronic skin disorder, to include chronic furunculosis, tinea glutealis, tinea cruris and other diagnosed tinea, and assigned a noncompensable rating as of June 30, 2005, and a 10 percent rating as of March 9, 2012.  In a December 2012 rating decision, the RO granted service connection for squamous cell carcinoma, status post excision, and assigned a noncompensable rating as of August 7, 2012.

The Veteran originally requested a Board videoconference hearing in his March 2011 substantive appeal; however, in a March 2013 statement, the Veteran withdrew his request for a Board videoconference hearing.  The hearing request is therefore deemed withdrawn.

In December 2011, the Board remanded this case for further development.  In January 2014, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA) as to the issue of entitlement to service connection for HIV.  The requested opinion was received in March 2014.  In April 2014, the Board informed the Veteran and his representative that it had requested a specialist's opinion in conjunction with the adjudication of his appeal, provided him and his representative a copy of that opinion and indicated that he was entitled to submit additional evidence or argument within 60 days of the date of the letter.  The Veteran and his representative both provided additional evidence and/or argument thereafter.  The Board will thus proceed with the consideration of the case.

In April 2014, the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2013).  Therefore, the Board may properly consider such newly received evidence.

The issues of 1) entitlement to service connection for an acquired psychological disorder as secondary to a service-connected chronic skin disorder, to include chronic furunculosis, tinea glutealis, tinea cruris and other diagnosed tinea, and 2) entitlement to an annual clothing allowance, have been raised by the record via April 2012 claims, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of 1) entitlement to service connection for bilateral hearing loss, and 
2) entitlement to an initial compensable disability rating for squamous cell carcinoma, status post excision, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's HIV was not present in service or until many years thereafter and is not related to service or to an incident of service origin.

2.  The Veteran's initial application for entitlement to service connection for a chronic skin disorder, to include chronic furunculosis, tinea glutealis, tinea cruris and other diagnosed tinea was received by VA on June 30, 2005.

3.  In a rating decision dated in April 2012, the RO granted service connection for a chronic skin disorder, to include chronic furunculosis, tinea glutealis, tinea cruris and other diagnosed tinea effective June 30, 2005, the date of receipt of the application for service connection.

4.  Prior to March 9, 2012, the Veteran's chronic skin disorder, to include chronic furunculosis, tinea glutealis, tinea cruris and other diagnosed tinea, was characterized by infections of the skin covering less than 5 percent of the entire body and less than 5 percent of exposed areas affected, and no more than topical therapy required during the past 12-month period.

5.  As of March 9, 2012, the Veteran's chronic skin disorder, to include chronic furunculosis, tinea glutealis, tinea cruris and other diagnosed tinea, is characterized by infections of the skin covering from 5 percent to less than 20 percent of the total body area, and less than 5 percent of the exposed skin, and no treatment with either systemic corticosteroids or other immunosuppressive medications during the past 12-month period.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for HIV have not been met.  38 U.S.C.A. §§ 1131, 1137, 1154(a), 5107(b) (West 2002); 38 U.S.C.A. §§ 3.102, 3.303 (2013).

2.  The criteria for an effective date earlier than June 30, 2005 for a grant of service connection for a chronic skin disorder, to include chronic furunculosis, tinea glutealis, tinea cruris and other diagnosed tinea have not been met.  38 U.S.C.A. § 5108, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.156, 3.400 (2013).

3.  Prior to March 9, 2012, the criteria for a compensable disability rating for a chronic skin disorder, to include chronic furunculosis, tinea glutealis, tinea cruris and other diagnosed tinea have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. § 3.102, 3.321, 4.118, Diagnostic Codes (DC) 7899-7806 (2013).

4.  As of March 9, 2012, the criteria for a disability rating in excess of 10 percent for a chronic skin disorder, to include chronic furunculosis, tinea glutealis, tinea cruris and other diagnosed tinea have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. § 3.102, 3.321, 4.118, Diagnostic Codes (DC) 7899-7806 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decisions by way of letters sent to the Veteran in July 2005, February 2007, September 2007, and September 2008, that informed him of his duty and the VA's duty for obtaining evidence.  In addition, the letters met the notification requirements set out for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The issue of entitlement to initial disability ratings in excess of 0 percent prior to March 9, 2012, and in excess of 10 percent as of March 9, 2012, for a chronic skin disorder, to include chronic furunculosis, tinea glutealis, tinea cruris and other diagnosed tinea arises from a disagreement with the initial disability ratings that were assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's available service treatment records, VA treatment records, and lay statements have been obtained.

Additionally, the medical examinations of record are adequate.  In the March 2014 medical opinion on the claim for service connection for HIV, and in the November 2007, March 2012, and November 2012 VA examination reports regarding his service-connected chronic skin disorder, to include chronic furunculosis, tinea glutealis, tinea cruris and other diagnosed tinea, the VHA specialist and/or VA examiners used their expertise to draw conclusions from the totality of the evidence.  Notwithstanding the Veteran's contentions, e.g., in his March 2012 and April 2014 letters, their reports discussed the medical and lay evidence of record sufficiently to render complete opinions and rationales.  See Monzingo v. Shinseki, 26 Vet.App. 97, 105 (2012); see also Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008).

The claim of entitlement to service connection for HIV was remanded by the Board for additional development in December 2011.  There has been substantial, if not full, compliance with the Board's remand directives, insofar as VA has obtained outstanding evidence and issued a statement of the case in January 2011.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.


Analysis: Service Connection for HIV

The Veteran contends in his February 2008 claim that he contracted HIV in 1978, although it was first diagnosed in 1999.  He asserts that "the rash I had on active duty was from a sexual contact that caused HIV, which lay dormant in my system all that time."  He also reported having a 1978 diagnosis of a venereal disease with a persistent rash, and asserted that "I have never been able to get rid of the rash and then to be diagnosed as HIV positive makes me know this all came from one sexual contact while on active duty."

In a February 2009 letter, the Veteran asserted that "My doctors have told me that more than likely when I did not respond to the antibiotics while on active duty, I had the virus....My VA doctors have told me [that]...more than likely I had AIDS [acquired immune deficiency syndrome] at the time of this diagnosis [of abnormal lymphatics during active duty]."

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Following a thorough review of the record, the Board finds that the preponderance of the evidence shows that the Veteran's current HIV was not present in service or until many years thereafter and is not related to service or to an incident of service origin.  Because the most probative evidence of record shows that there is no nexus between the present HIV and any claimed in-service disease or injury, service connection is denied.

The Veteran's service treatment records include a diagnosis of gonorrhea in July 1979; a finding of groin rash in September 1979; and complaints of an itching rash to the groin with occasional light reddish spotting from the penis, resembling blood, in October 1979.  

After service, the Veteran was initially diagnosed as HIV positive in August 1999 by a VA clinician who was treating him for shingles.  In a February 2012 statement, however, the Veteran reported that his HIV was "first recognized" in January 1995.

A VA physician noted in August 1999 that the Veteran had a history of intravenous (IV) drug abuse.  VA treatment records dated June 2007 and January 2009 show that the Veteran was in long-term remission from cocaine and alcohol since July 1999.  In a December 2009 letter to VA, the Veteran denied ever using IV drugs.

In March 2014, a VA physician who specializes in infectious diseases provided a VHA opinion in response to the Board's request.  He provided an extensive outline of the Veteran's in-service and post-service treatment for venereal diseases, as well as the Veteran's own contentions.  He opined that:

There is no direct evidence to link the appellant's HIV infection with his service time.  While he was diagnosed and treated for gonorrhea, a sexually transmitted disease, in 1979, there is no suggestion of any other comorbid condition.  While HIV is also sexually transmitted, the likelihood of transmission in the late 1970s from one sexual encounter is low.  HIV does not cause urethritis or pyuria, so in my opinion, the resistant nature of the patient's venereal disease is unrelated to his acquisition of HIV.  He did have a skin condition that developed shortly after he was treated for venereal disease; this was initially diagnosed as tinea versicolor, dermatitis, and finally scabies.  None of these is suggestive that the patient also had newly acquired HIV....  [Parentheses omitted.]

There are two notes in his chart that provide plausible instances when HIV may have been acquired: First, the patient has in his medical history a diagnosis of syphilis treated in the 1980s.  Since he was discharged from the active duty military on March 11, 1980, and all RPRs [rapid plasma reagins] done while in the military were non-reactive, it is clear that he developed syphilis after his discharge.  Syphilis is a sexually transmitted disease, the acquisition of which suggests that he had other unprotected sexual  encounters with high risk partners after his discharge from the military.  Secondly, it was noted that he had an episode of pharyngitis in 1990.  While this complaint is non-specific, pharyngitis is frequently a part of the acute retroviral syndrome, which can occur shortly after acquisition of HIV.  Either of these two pieces of medical history offer plausible points in time when HIV may have been acquired.  The time course from transmission of HIV to development of symptoms in 1999 is much more likely with either of these episodes than with the 1979 encounter.  While a 10 year course between acquisition and development of symptomatic AIDS is common but not fully inclusive (an argument made by the appellant and support by documents he provided), the 20 year span from 1979 to 1999 is very unlikely.  While there is in the service connection claim a single report of diagnosis in 1995, there is no evidence to support this and no record of entrance into care or treatment [in 1995].  This afterthought to the medical record does not change the story significantly anyway-since he was not treated at the time, his condition would have continued to deteriorate over the next 4 years unabated without treatment, leading to the same unlikely 20 year time course otherwise described.

In conclusion, I do not find evidence to support the assertion that HIV was acquired during the appellant's service time.  My comprehensive review of the medical documentation and other supporting evidence does not lead me to believe that his acquisition of HIV occurred during his service time or was otherwise related to his service time.

The Board finds that the March 2014 VHA specialist's opinions are the most probative of record.  The VHA specialist's opinions constitute competent medical evidence because he is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Also, the Board finds that the VHA specialist's etiological opinions are credible based on their internal consistency and his duty to provide truthful opinions.  The Board further finds that the VHA specialist's opinions are most probative because he considered the Veteran's medical records and discussed his medical history, provided unequivocal and conclusive opinions, and offered clear reasoning demonstrating that the medical literature and the Veteran's diagnostic results show that his HIV is unrelated to his service.  38 C.F.R. § 3.303.

Similarly, the Board finds that the VHA specialist's March 2014 opinion warrants greater probative value than the Veteran's own statements.  The Veteran's own lay statements linking his HIV to his service, and his lay interpretation and application of articles about HIV and AIDS, are less probative because under the circumstances of this particular case he is not competent to opine on the relationships between such complex medical disorders, as they involve complex medical questions and the interpretation of objective medical tests.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (lay evidence is not always competent evidence of a diagnosis or nexus-particularly where complex medical questions or the interpretation of objective medical tests are involved); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Additionally, the Veteran acknowledged to a VA physician in February 2002 that he does not know how he contracted HIV.  Moreover, even if the Veteran's lay nexus opinion were held competent in this case, the Board finds that its probative value is outweighed by the VHA specialist's March 2014 opinion based on his greater medical expertise and ability to interpret objective test results.

The Board has considered the Veteran's February 2009 statement that his doctors told him that "more than likely when I did not respond to the antibiotics while on active duty, I had the virus....My VA doctors have told me [that]...more than likely I had AIDS at the time of this diagnosis [of abnormal lymphatics during active duty]."  The Board finds that this statement lacks credibility both because it contradicts the March 2014 VHA specialist's findings, and because the Veteran has not identified the name of any doctor who has attributed his HIV diagnosis to his active duty, and neither has he submitted any statement from any doctor to that effect.  Further, the Board expressly raised these concerns about the lack of identification or documentation of a doctor's nexus opinion in its January 2014 VHA opinion request, to which the Veteran was given the opportunity to respond in an April 2014 notice letter.  Despite the opportunity, neither the Veteran nor his representative has offered evidence or even identification and authorization by which VA could substantiate his assertions.  Consequently, the Board finds that the Veteran's statement that doctors have linked his HIV to service lacks credibility.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Board has also considered the Veteran's January 2013 notice of disagreement as to the initial rating for his service-connected squamous cell carcinoma, wherein he wrote, "Even though the HIV is not recognized as a direct service connected condition, the service connected skin diseases have increased the severity of my HIV."  The Veteran proceeded to cite the finding of the November 2012 VA examiner of his skin disorders, that "this [patient] has HIV and it makes his body less able to fight the development of squamous cell carcinoma."  While the Board has considered the possibility that the Veteran's statement was intended as an assertion of service connection for HIV as secondary to his service-connected squamous cell carcinoma, consideration of the quoted VA examiner's statement, the fact that the Veteran's statement was made in the context of a notice of disagreement with the established severity and disability rating for squamous cell carcinoma, and the Veteran's otherwise consistent assertions of in-service incurrence of HIV render the interpretation of the Veteran's statement as an assertion of secondary service connection less likely than mere verbal imprecision.  Moreover, the Veteran's representative has not listed secondary service connection for HIV as among the Veteran's contentions.  Further, even if the Veteran intended to assert that his service-connected squamous cell carcinoma has aggravated his HIV, neither he nor the record has provided any supporting evidence to that effect.

In sum, the Board finds that the most probative evidence fails to link the Veteran's HIV to service.  Accordingly, the benefit of the doubt doctrine does not apply, and service connection for that disorder is not warranted.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Analysis: Effective Date Earlier than June 30, 2005 for a Skin Disorder

In the Veteran's April 2012 notice of disagreement with the effective date assigned by the April 2012 rating decision granting service connection, he stated that "I have been suffering from this condition since 2000 and would like to ask for an earlier effective date."

Because the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later, and because the date of receipt of the Veteran's claim for service connection for a chronic skin disorder, to include chronic furunculosis, tinea glutealis, tinea cruris and other diagnosed tinea was June 30, 2005, an effective date earlier than June 30, 2005 for a grant of service connection is denied.  38 C.F.R. § 3.400 (2013).

Analysis: Initial Disability Ratings in excess of 0 percent prior to March 9, 2012, and in excess of 10 percent as of March 9, 2012, for a Skin Disorder

The Veteran contends that his skin disorder warrants higher ratings because he has had "a lot of surgeries, outbreaks and constant drainages."  He further reported that his skin disorders limit his work outside because "heat fires the rash up."

The RO has evaluated the Veteran's skin disorder at 0 percent as of June 30, 2005, the date of claim for service connection, and in excess of 10 percent as of March 9, 2012, the date of a VA examination, under 38 C.F.R. § 4.118, Diagnostic Codes 7899-7806.

After reviewing all of the clinical evidence and subjective complaints, the Board finds that the preponderance of the evidence shows that initial disability evaluations in excess of 0 percent prior to March 9, 2012, and in excess of 10 percent as of that date, are not warranted under 38 C.F.R. § 4.118, Diagnostic Codes 7899-7806.

Prior to March 9, 2012, a compensable rating for skin disorder, to include chronic furunculosis, tinea glutealis, tinea cruris and other diagnosed tinea is not warranted.  Specifically, a November 2007 VA examiner found post-inflammatory changes on the upper inner aspects of both thighs "compatible with a previous tinea cruris," one patch of tinea corporus on his right buttock, and a chronic recurrent furunculosis (a boil or infection of the hair follicle) with no active lesions.  In February 2008, his treating VA clinician found a firm tender subcutaneous nodule in the left medial buttocks with a healed scar from a furuncle.  In April 2008, a VA clinician found that he had only one small pimple.  In August 2008, a VA clinician found that his buttock had no pustules, and rare areas of rings of desquamation (peeling skin).  In February 2012, a VA examiner found that his buttock had no pustules, mild induration and few hyperpigmented folliculocentric papules with mild rings of desquamation.  Further, he has not stated that at least 5 percent of his entire body, or at least 5 percent of his exposed areas of skin, were affected, or that he was taking intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.  Thus, the evidence prior to March 9, 2012 did not show that at least 5 percent of the entire body, or at least 5 percent of exposed areas of skin, were affected; the evidence also did not show that he was on intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.  A compensable rating for a chronic skin disorder prior to March 9, 2012 is therefore not warranted.

As of March 9, 2012, a rating in excess of 10 percent for a chronic skin disorder, to include chronic furunculosis, tinea glutealis, tinea cruris and other diagnosed tinea is not warranted.  Specifically, in June 2012, a treating VA clinician found that the Veteran's buttock had a few hyperpigmented folliculocentric papules with mild rings of desquamation, and an eroded erythematous nodule on the left perianal area.  In August 2012, a treating VA clinician found the same papules, as well as a pink macerated exophytic nodule with yellow crust on the left buttocks.  In both March 2012 and November 2012, two separate VA examiners found infections of the skin covering from 5 percent to less than 20 percent of the total body area, and none of the exposed skin.  The VA examiners further found that the Veteran had not been treated with either systemic corticosteroids or other immunosuppressive medications over the past 12 months.  Significantly, the Veteran has not asserted that at least 20 percent of his entire body, or at least 20 percent of his exposed areas of skin, were affected, or that he was taking intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.  A disability rating in excess of 10 percent for a chronic skin disorder as of March 9, 2012 is thus not warranted.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the rating criteria adequately contemplate the severity and symptoms of the Veteran's chronic skin disorder, to include chronic furunculosis, tinea glutealis, tinea cruris and other diagnosed tinea.  Specifically, the percentage of coverage of the body is reflected in the rating criteria, and no other disabilities for which service connection is in effect are before the Board and neither he or his representative have sought collective extraschedular consideration.  The rating criteria are thus adequate to rate his skin disorder and referral for consideration of an extraschedular rating is not warranted.  Moreover, even if the established schedular criteria are found to be inadequate to describe the severity and symptoms of the Veteran's chronic skin disorders, this case does not present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  The Veteran reported to the March 2012 VA examiner that he last worked in 2007.  He also reported that his skin condition was aggravated in the heat while he worked as a lawn service man; however, there is no evidence that his aggravated skin disorder rose to the level of marked interference with employment, and both the March 2012 and November 2012 VA examiners opined that none of the Veteran's skin conditions would impact his ability to work.  Further, there is no evidence of frequent periods of hospitalization for his skin disorders.  The Board thus finds that referral for consideration of an extraschedular rating is unwarranted.

Finally, the Court of Appeals for Veterans Claims has held that a TDIU is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The March 2012 and November 2012 VA examiners opined that none of the Veteran's skin conditions would impact his ability to work.  Thus, TDIU is not warranted.

ORDER

Service connection for HIV is denied.

An effective date prior to June 30, 2005 for service connection for a chronic skin disorder, to include chronic furunculosis, tinea glutealis, tinea cruris and other diagnosed tinea is denied.

Prior to March 9, 2012, a compensable rating for a chronic skin disorder, to include chronic furunculosis, tinea glutealis, tinea cruris and other diagnosed tinea is denied.

Effective March 9, 2012, a rating in excess of 10 percent for a chronic skin disorder, to include chronic furunculosis, tinea glutealis, tinea cruris and other diagnosed tinea is denied.


REMAND

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records, including those from the VAMC in Memphis, Tennessee, should either be made accessible electronically or be printed and added to the file.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Bilateral Hearing Loss

With respect to the claim of entitlement to service connection for bilateral hearing loss, remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran contends in his July 2005 statement that his hearing loss occurred during active duty.  In October 2006, the Veteran attributed his hearing loss to serving on the flight deck.

The December 2007 VA examiner opined that the Veteran's hearing loss is less likely than not caused by or a result of noise exposure in the service, based on her clinical experience and expertise, as well as the fact that the Veteran's hearing was within normal limits bilaterally four months before separation from service.

In December 2011, the Board remanded the claim for a new opinion that accounted for the likelihood that the loud noises experienced during service resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift during service.  The examiner was further asked to comment on the likelihood that such damaged auditory hair cells would result in a greater permanent hearing loss than otherwise would be manifest.  Unfortunately, the January 2012 VA examiner found that the Veteran's puretone test results are not valid for rating purposes and not indicative of organic hearing loss, and that his "appropriate expressive and receptive responses to conversational speech with no visual cues indicates that the speech discrimination scores are also in question."  Remand is warranted for a new examination, to afford the Veteran the opportunity to demonstrate his organic level of hearing loss, and for a VA examiner to provide an opinion based on the presentation of same.

Squamous Cell Carcinoma, Status Post Excision

Remand is required on the issue of entitlement to an initial compensable disability rating for squamous cell carcinoma, status post excision.  The Veteran's claim for service connection for squamous cell carcinoma was granted in a December 2012 rating decision which assigned a noncompensable rating, and the Veteran requested a higher rating in his timely January 2013 notice of disagreement.  To date, the RO has not issued a statement of the case as to the Veteran's claim for an initial compensable disability rating for squamous cell carcinoma. 

Where, as here, there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on this issue is needed.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with a statement of the case regarding the issue of entitlement to an initial compensable disability rating for squamous cell carcinoma, status post excision.  Please advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  The RO should contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his bilateral hearing loss that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment-including those from the VAMC in Memphis, Tennessee-and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

3.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and onset of his symptoms of bilateral hearing loss.  He should be provided an appropriate amount of time to submit this lay evidence.

4.  After associating all pertinent outstanding records, afford the Veteran an appropriate VA examination of his claimed bilateral hearing loss.  The examiner should state whether it is at least as likely as not that the Veteran's claimed bilateral hearing loss is related to or had its onset in service, or within one year of discharge.

In offering any opinion, the examiner must consider all the evidence of record, to include medical records as well as the Veteran's lay statements and objective medical findings.  The examiner should specifically consider his July 2005 statement that his hearing loss occurred during active duty, and his October 2006 statement attributing his hearing loss to service on the flight deck.  The examiner should likewise consider the December 2007 and January 2012 VA examination reports.

As requested in the Board's December 2011 remand, the examiner should comment on the likelihood that the loud noises experienced during service, including duties associated with aviation, resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift during service.  If the examiner finds auditory hair cell damage to be a likely result of the military service noise exposure, then the examiner should comment on the likelihood that such damaged auditory hair cells would result in a greater permanent hearing loss than otherwise would be manifest.  In this regard, the examiner should comment on findings in the March 1977 and November 1979 examination reported during service and any indicated threshold shifts.

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

5.  Then readjudicate the appeal of the issue of entitlement to service connection for bilateral hearing loss.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


